Title: From John Adams to Samuel Cooper, 28 February 1780
From: Adams, John
To: Cooper, Samuel


     
      dear sir
      Paris Feb. 28. 1780
     
     This will be delived you by the Marquis your Friend. Your Grandson is well and very contented. He has seen the World, to be sure,—such a Part of it, that none of the rest can ever be superlatively disagreable to him hereafter.
     Spain is a fine Country—or as my Parson Bryant said of Hezekias, he would be the best Man in the World if he had no Religion, so I can say that Spain would be one of the finest Countries if it had no Religion nor Government.
     But enough of this: I was treated with great Distinction there in Honour of my Country but this could not make good Roads, nor comfortable Taverns. Windows and Chimneys, are necessary to this.
     I have written by the Alliance, concerning your Grandsons Expences, which were very high: but he has seen the World.
     Instead of Wishing and hoping for Peace, my dear Countrymen must qualify themselves for War, and learn the Value of Liberty by the Dearness of its Purchase. The Foundations of lasting Prosperity are laid in great military Talents and Virtues. Every sigh for Peace, untill it can be obtained with Honour, is unmanly. If our Enemies Can be Obstinate and desperate in a wicked and disgracful Cause, surely We can be determined and persevering in the most just, the most honourable, and the most glorious Cause that ever was undertaken by Men. I am with-great Affection &c
    